      Case 2:19-cv-21895 Document 5 Filed 12/23/19 Page 1 of 5 PageID: 47



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
___________________________________________
KORYEO INTERNATIONAL CORP.                )
                                          )
                        Plaintiff,        )
                                          )                 Docket No.:
                         v.               )
                                          )
TAE HEE KIM, MARTIN LEE, and SUN BOK      )                 AFFIDAVIT OF
LEE,                                      )                 STEVE HONG
                                          )
                        Defendants.       )
__________________________________________)

STEVE HONG, being duly sworn, deposes and says:

       1.       I am the owner and President of Koryeo International Corp. I have been the

President of Koryeo from 1991 through the present.

       2.       I submit this affidavit in support of the Order to Show Cause by Plaintiff Koryeo

International Corp. (“Koryeo”) for an order enjoining and restraining Defendants from utilizing

Plaintiff’s confidential and proprietary information, enjoining and restraining Defendants from

soliciting Plaintiff’s customers to purchase products from any company other than Plaintiff,

ordering Defendants to return all of Plaintiff’s confidential and proprietary information (and

destroy any copies of such information, and granting such other and further relief as may be just

and proper.

Koryeo’s Operations

        3.      Koryeo is in the business of importing and distributing Asian food products in New

Jersey and surrounding states including, but not limited to, New York, Connecticut and

Pennsylvania.

        4.      Koryeo was incorporated in New York in 1975. It moved its operation from

Brooklyn to New Jersey in 2015.


                                                 1
       Case 2:19-cv-21895 Document 5 Filed 12/23/19 Page 2 of 5 PageID: 48



Defendants In General

        5.       Tae Hee Kim (“Kim”), Martin Lee (“Martin”) and Sun Bok Lee (“Sun”)

(collectively “Defendants”) were employed by Koryeo as salespersons.

        6.       Defendants all resigned their employment in October 2019 without prior notice.

Specifically, Kim and Martin resigned on October 11, 2019 and Sun resigned on October 10, 2019.

        7.       Defendants all resigned to commence employment as salespersons with one of my

competitors, Austin Meat Company, Inc. d/b/a Austin Meat & Seafood Company (“Austin”).

Defendants’ Scheme to Steal Customers From Koryeo

        8.       During their employment at Koryeo, Defendants were exposed to Koryeo’s

confidential and proprietary information, such as customer lists, sales tactics, pricing, trade secrets,

financial information and general business strategies.

        9.       For example, Defendants had full access to Plaintiff’s QuickBooks files which

contained its inventory, customer contact lists, vendor lists, pricing information, sales information

and statistics, accounting information along with other similar confidential and proprietary

information.

        10.      As part of their employment, Defendants were granted access to Plaintiff’s

QuickBooks files to perform their salesperson duties. Specifically, Defendants utilized remote

computer access through “Teamview” software to access the QuickBooks files contained on their

office computers.

        11.      Plaintiffs utilized several different security measures to ensure and safeguard the

confidentiality of its confidential and proprietary information contained in its QuickBooks files.

These measures include, but are not limited to, the following security barriers:

              a. Plaintiff’s premises are protected by a security alarm system;



                                                   2
          Case 2:19-cv-21895 Document 5 Filed 12/23/19 Page 3 of 5 PageID: 49



                 b. All employees are required to utilize a key-card to access Plaintiff’s premises;

                 c. Remote access to Plaintiff’s computers was password protected and only
                    individuals with such passwords could access their work computers remotely; and

                 d. Plaintiff’s QuickBooks files (e.g. customer lists and pricing information) were
                    password protected and only individuals with such passwords could access such
                    files.

           12.      Prior to their resignation and for some time thereafter, Defendants accessed,

downloaded and/or copied Plaintiff’s confidential and proprietary information (i.e. QuickBooks

files) without authorization and/or in excess of their authorized access for their personal gain at

the detriment of Plaintiff. For example, on October 11, 2019, the early morning before Kim

resigned her employment, she remotely accessed Koryeo’s Quick Books accounting system for

nearly three (3) hours from 1:15 a.m. until 4:01 a.m. 1 This was unusual, as Kim normally did not

normally remotely access Koryeo’s information for more than a few minutes at a time

(approximately 5 to 30 minutes). After her resignation, Kim accessed the files again on October

11, 2019 at 11:12 a.m. and again on October 12, 2019 at 1:06 p.m. (See Kim’s Quick Books log-

in reports attached hereto as Exhibit “A”).

           13.      It is my belief that Kim accessed Koryeo’s Quick Books accounting system on

October 11 and 12, 2019 in order to improperly download Koryeo’s confidential and proprietary

information for later use, in connection with her employment with Austin in direct competition

with Koryeo.

           14.      It is also my belief that Sun and Martin also participated in, assisted and/or had

knowledge of the scheme to obtain and utilize Koryeo’s confidential and proprietary information

in order to solicit Koryeo’s customers to cease purchasing products from Koryeo and instead

purchase such products from Austin.


1
    All times referenced in Exhibit A are based on Central European Time/Central European Summer Time (CET/CEST).

                                                        3
      Case 2:19-cv-21895 Document 5 Filed 12/23/19 Page 4 of 5 PageID: 50



       15.     Furthermore, based on evidence I have reviewed, prior to their resignation and

through the present, Defendants have solicited Koryeo’s customers to cease purchasing products

from Koryeo and instead purchase such products from Austin.

       16.     Specifically, Defendants scheme has already been effective, in that Koryeo’s

customers have applied to Austin’s credit department to establish purchasing accounts, listing

Koryeo as a credit referral. For example, Austin sent a credit referral request to Koryeo for Ryan

Luck Fish Inc. on October 17, 2019 and another request for 219 Jamaica Fish Market Inc. on

October 21, 2019. (See credit referral requests attached hereto as Exhibit “B”). Both Ryan Luck

Fish Inc. and Jamaica Fish Market Inc. were Koryeo’s customers. Since then, both customers have

reduced their product orders from Plaintiff significantly.

Damage to Koryeo’s Business As A Result of Defendants’ Schemes

       17.     Furthermore, Koryeo has been damaged by reduction in sales to several customers

who, upon information and belief, were solicited by Defendants to purchase products from Austin.

Specifically, sales have been reduced for the customers including, but not limited to the following

as indicated below:

             Customer                  Sales:          Sales:      % Sales       Defendant
                                     9/11/19 –       10/11/19 –   Reduction    Who Managed
                                     10/11/19         11/11/19                   Account At
                                                                                   Koryeo
 Ryan Luck Fish Inc.              $4,719             $1,536       67.45%       Tae Hee Kim
 Southern Fish Market             $8,672             $0           100%         Tae Hee Kim
 Garden Farm Market #1            $14,663            $6,540       55.40%       Tae Hee Kim
 Garden Farm Market #2            $12,076            $6,513       46.07%       Tae Hee Kim
 Garden Farm Market #3            $8,720             $1,142       86.90%       Tae Hee Kim
 Garden Farm Market #4            $8,108             $4,214       48.03%       Tae Hee Kim
 Merrick Farm                     $12,153            $6,243       48.63        Tae Hee Kim
 219 Jamaica Fish Market, Inc.    $19,478            12,862       33.97%       Tae Hee Kim
 St. Ann Fish                     $25,027            $19,949      20.29%       Sun Bok Lee
 Food Fair 175                    $7,727             $4,714       38.99%       Sun Bok Lee
 New Fish Plus                    $10,131            $3,053       69.86        Sun Bok Lee
 Omega Fish                       $14,524            $5,275       63.86%       Sub Bok Lee

                                                 4
Case 2:19-cv-21895 Document 5 Filed 12/23/19 Page 5 of 5 PageID: 51
